PER CURIAM.
The sole issue before this Court is whether the Court of Appeals erred in affirming the sentence imposed by the trial court. Defendant was initially convicted on the present charges on 21 June 1982. He appealed this conviction and won a reversal. See State v. Woods, 311 N.C. 80, 316 S.E. 2d 299 (1984). While his appeal was pending, he entered a plea bargain in Davidson County and pled no contest to one count of common law robbery in return for a ten-year sentence that was to run concurrently with the sentence imposed upon his initial conviction on the instant charges. Defendant was re-tried on the instant charges at the 26 November 1984 Criminal Session of Superior Court, Montgomery County. Upon verdicts of guilty of both charges, the trial judge sentenced defendant to six months for the concealed weapon offense and fourteen years for the armed robbery conviction. The six-month sentence was to run concurrently with the Davidson County sentence, but the trial judge concluded after hearing arguments that he was required by N.C.G.S. § 14-87(d) to make the armed robbery sentence run consecutively to the Davidson County sentence. The Court of Appeals agreed with the trial judge’s conclusion.
This Court affirms the decision of the Court of Appeals on this issue without prejudice to the defendant’s ability to file a mo*144tion for appropriate relief in the Davidson County case. The Clerk of Court of Montgomery County shall calculate the amount of credit to which defendant is entitled.
Affirmed.